DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 03/12/2021 have been entered. Claims 15-34 remain pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicole Kramer on 04/29/2021
The application has been amended as follows: 
Amend claim 15: In line 12, “the valve delivery system having a valve prosthesis” is changed to “the valve delivery system comprising a shaft and having a valve prosthesis”.
Amend claim 23: In line 12, “the valve delivery system having a valve prosthesis” is changed to “the valve delivery system comprising a shaft and having a valve prosthesis”.
REASONS FOR ALLOWANCE
Claims 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 15 and 23, the prior art of record fails to teach or render obvious a method of delivering a valve prosthesis comprising a step of percutaneously introducing a valve delivery system into the vasculature separately from a valve centering catheter, the valve delivery system comprising a shaft”, in combination with the Regarding claims 19 and 28, see the reasons for indication of allowable subject matter set forth in the previous office action mailed on 12/28/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/B.N.L./               Examiner, Art Unit 3771     

/KATHLEEN S HOLWERDA/               Primary Examiner, Art Unit 3771